Action originating in the Jefferson County Court. Plaintiff, as a judge of that court, claimed that the county owed him $1200 salary as member of a Board of Road Overseers of the county for the year 1931. The judges of that court being interested, the cause was certified to the circuit court under Section 2079, Revised Statutes 1929. In that court plaintiff had judgment for $1200. Defendant county appealed.
[1] The question for determination is whether or not the judges of that county in 1931 constituted a Board of Road Overseers under Section 7892, Revised Statutes 1929. To be so constituted, the county, among other requirements, must "have a population of not less than fifty thousand nor more than two hundred thousand inhabitants."
The Legislature provided no special statutory method to determine the population of a county under Section 7892. Absent such a method, the question of population is fixed by the last decennial census, which is the census of 1930. [Sec. 654, R.S. 1929; State ex inf. v. Evans, 166 Mo. 347, 355, 66 S.W. 355; State ex rel. Moseley et al. v. Lee et al., 319 Mo. 976,5 S.W.2d 83, 91.] Under said census the population of Jefferson County was 27,563 in 1931. (Official Manual of Missouri for 1931-32, p. 180.) Thus it appears that the county judges of *Page 413 
Jefferson County in 1931 did not constitute a Board of Road Overseers under Section 7892. If so, the county did not owe the plaintiff $1200 annual salary fixed by said section for services as a member of said board.
[2] At the trial the parties agreed that Jefferson County in 1931 had a population of not less than fifty thousand nor more than two hundred thousand, if the vote cast at the last general election be multiplied by five, as provided in Section 11808, Revised Statutes 1929. That section provides a method for fixing the salaries of county officers. There is no question of fixing salaries in this case. The salary of a member of the Board of Road Overseers is fixed by Section 7892 at $1200 per annum. Section 11808 is without application and the judgment should be reversed. It is so ordered. All concur.